EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communications received on 09/13/2021.

Claim Status
Claims 1-11, 21-29 are currently presenting for examination.
Claims 1-11, 21-29 are ALLOWED.

Allowable Subject Matter
Claims 1-11, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-11, 21-29 generally, none of the prior art references of record, including, but not limited to: Shin, US 2014/0317737; McGee, US 2009/0254990; Singaravelu, US 2017/0310571 as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon [in the prosecution of the current patent application] of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, (as per claim 1 for example) prior art dealing with using fast path to bypass and send data to virtual machines is generally known to exist per se, (Shin, paragraph 115). 
Nowhere in the prior art is found collectively the italicized claim elements (for example in claim 1): “store a fast-path table and a slow-path table; determine a subset of the fast-path table with which to program the switch; transmit, from the offload controller to the switch, an instruction to insert the subset into a connection table stored at the switch; and wherein: the switch comprises an application-specific integrated circuit (ASIC) configured to forward network traffic based at least in part on entries in the connection table, and the switch forwards the network traffic to a virtual machine (VM) host, bypassing a gateway, based at least in part on the subset.”, at the time of the invention, serving to patently distinguish the invention from said prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KHOA HUYNH/Primary Examiner, Art Unit 2462